UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-2083



FAIRFAX COUNTY SCHOOL BOARD,

                                             Plaintiff - Appellee,

          versus


JOYCE KNIGHT,

                                            Defendant - Appellant,

          and


J. K., by and through her parents and next
friends,

                                             Claimant - Appellant,

          versus


JACK DALE; JOYCE SUYDAM; ELEANOR BARNES; WANDA
TANKS-GREGORY; MARTIN HUMBERTSON, in their
official and individual capacities,

                                           Defendants - Appellees,

          and


RALEIGH KNIGHT,

                                                        Defendant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (1:05-cv-01472-LMB)
Submitted:   September 20, 2007        Decided:   January 16, 2008


Before TRAXLER, Circuit Judge, HAMILTON, Senior Circuit Judge, and
Robert J. CONRAD, Jr., Chief United States District Judge for the
Western District of North Carolina, sitting by designation.


Affirmed by unpublished per curiam opinion.


David C. Frederick, Robert A. Klinck, Kenneth M. Fetterman,
KELLOGG, HUBER, HANSEN, TODD, EVANS & FIGEL, P.L.L.C., Washington,
D.C., for Appellants.      John F. Cafferky, Mark A. Towery,
BLANKINGSHIP & KEITH, Fairfax, Virginia, for Appellee Fairfax
County School Board.


Unpublished opinions are not binding precedent in this circuit.




                                  2
PER CURIAM:

        Joyce and Raleigh Knight (collectively, “the parents”), on

behalf of their daughter J.K., appeal from the district court’s

grant of summary judgment in favor of the Fairfax County School

Board (“FCSB”) on their claims for reimbursement pursuant to the

Individuals with Disabilities Education Act (“IDEA”).                     See 20

U.S.C.A. § 1412 (a)(10)(C)(ii) (West 2000 & Supp. 2007).                     The

district court concluded that FCSB provided J.K. a free appropriate

public education (“FAPE”) and that reimbursement was improper.                 We

affirm.



                                       I.

     Congress enacted the IDEA – in part – “to ensure that all

children with disabilities have available to them a [FAPE] that

emphasizes special education and related services designed to meet

their    unique     needs   and   prepare    them     for   further   education,

employment, and independent living.”               20 U.S.C.A. § 1400(d)(1)(A)

(West    2000   &   Supp.   2007).    A     FAPE    “consists   of    educational

instruction specially designed to meet the unique needs of the

handicapped child, supported by such services as are necessary to

permit the child to benefit from the instruction.”              Bd. of Educ. v.

Rowley ex rel. Rowley, 458 U.S. 176, 188-89 (1982) (internal

quotation marks omitted).         However, “[n]oticeably absent from the

language of the [IDEA’s predecessor] is any substantive standard


                                       3
prescribing the level of education to be accorded handicapped

children.”    Id. at 189.

     This Court has determined that the appropriate education

required by the IDEA should not be confused

     with the best possible education. . . . And once a FAPE
     is offered, the school district need not offer additional
     educational services.     That is, while a state must
     provide specialized instruction and related services
     sufficient to confer some educational benefit upon the
     handicapped child, the Act does not require the
     furnishing of every special service necessary to maximize
     each handicapped child’s potential.

MM ex rel. DM v. School Dist., 303 F.3d 523, 526-27 (4th Cir. 2002)

(citations, internal quotation marks and alterations omitted).

Although the IDEA does not require that a state provide the best

education possible, “Congress did not intend that a school system

could discharge its duty under the [Act] by providing a program

that produces some minimal academic advancement, no matter how

trivial.”    Hall ex rel. Hall v. Vance County Bd. of Educ., 774 F.2d
629, 636 (4th Cir. 1985).    A school provides a FAPE by creating an

“individualized education program” (“IEP”) for each child.    See 20

U.S.C.A. § 1414(d)(1)(A) (West 2000 & Supp. 2007).        An IEP is

sufficient if it is “reasonably calculated to enable the child to

receive educational benefits.”    Rowley, 458 U.S. at 207.

     In IDEA cases, the district court is required to review the

administrative proceedings based on a preponderance of the evidence

standard, giving due weight to the hearing officer’s findings. See

Doyle v. Arlington County Sch. Bd., 953 F.2d 100, 103 (4th Cir.

                                  4
1991).   The parents bear the burden of proving that an IEP was

substantively deficient.        See Spielberg ex rel. Spielberg v.

Henrico County Pub. Schs., 853 F.2d 256, 258 n.2 (4th Cir. 1988)

(assigning    burden   to   party   challenging   the   hearing   officer’s

decision); cf. Schaffer ex rel. Schaffer v. Weast, 546 U.S. 49, 51

(2005) (holding that party challenging IEP in due process hearing

bears burden of proof).        Since the district court made factual

findings as to the sufficiency of an IEP, we review for clear

error.   See County Sch. Bd. v. Z.P., 399 F.3d 298, 309 & n.7 (4th

Cir. 2005).



                                     II.

     J.K. is a young girl with above-average intelligence but has

trouble reading due to dyslexia and other learning disabilities.

J.K. started in FCSB schools in kindergarten and during first grade

qualified for special education services.          In her seventh-grade

year, J.K. attended Luther Jackson Middle School and enrolled in

self-contained special education classes for Math, English, and

History, as well as a special education reading class.            Concerned

that J.K. was not progressing to a level commensurate with her

abilities at Luther Jackson, the parents removed her from public

school and enrolled her in the Lindamood-Bell program and then in

various private schools.




                                      5
                                 A.

     During the spring of 2002, FCSB formulated an IEP for J.K.’s

eighth-grade year.   The parents expressed their dissatisfaction

with J.K.’s progress in reading and insisted that private placement

was the best way for J.K. to learn to read properly.         After

evaluating J.K.’s progress, J.K.’s IEP team met, rejected the

parents’ position, and concluded that J.K. would receive a FAPE if

she remained at Luther Jackson in a program similar to her seventh-

grade year.   The parents believed she needed private instruction

for reading and informed FCSB that they intended to place J.K. in

a program at FCSB’s expense.   The parents removed J.K. from Luther

Jackson, and she was tutored for the remainder of her seventh-grade

year.

     In the fall of 2002, the parents sent J.K. to Lindamood-Bell,

a center that provides one-on-one instruction to students who have

been diagnosed with learning disabilities and are struggling in

reading and math.    J.K. remained in the Lindamood-Bell program

until criminal truancy proceedings were initiated against the

parents.   The parents removed J.K. from Lindamood-Bell and placed

her in a private school, where after a few months she withdrew and

was tutored for the remainder of the year.   J.K. began ninth grade

at The Kildonan School, a boarding school in New York, but she was

removed in February and placed at a different private school for

the remainder of the year.     The parents assert that J.K.’s test


                                 6
results demonstrate that the progress she made at FCSB schools was

trivial compared to the progress she made once removed.   They seek

reimbursement for J.K.’s time at Lindamood-Bell and The Kildonan

School.

                                  B.

     In May of 2004 during J.K.’s ninth-grade year, the parents

requested a due process hearing.       Taking this as a request for

services, FCSB met and proposed a new IEP for J.K.’s tenth-grade

year.   The parents again rejected the IEP and unilaterally placed

J.K. in another private school.   In December of 2004, a due process

hearing was held to determine whether FCSB had failed to provide

J.K. with a FAPE.     The hearing included testimony from eighteen

witnesses and over three hundred pages of documents.

     In February of 2005, the hearing officer issued a short,

three-page opinion in which he concluded that J.K. was provided a

FAPE during her years at FCSB, but that J.K. would benefit from an

intensive reading program such as that offered by Lindamood-Bell.

The hearing officer held that the tenth-grade IEP met J.K.’s

special education needs, but he did not expressly conclude that the

IEP offered a FAPE.   The hearing officer ordered that J.K. return

to FCSB for full-time classes and that she enroll in intensive

reading class at FCSB’s expense on a part-time basis.

     FCSB filed a complaint in the district court seeking reversal

of the hearing officer’s ruling that J.K. be permitted to attend


                                  7
Lindamood-Bell at FCSB’s expense.       The district court remanded the

litigation to the hearing officer to clarify whether FCSB had

provided J.K. a FAPE because the court found the hearing officer’s

conclusions inconsistent.

     On remand, the hearing officer held three additional days of

hearings and thereafter issued a nine-page opinion.          The hearing

officer specifically found that FCSB had provided J.K. a FAPE.          He

opined that the testimony of FCSB’s experts was more credible and

convincing than the parents’ experts.        He found that the private

school placements were not appropriate for J.K. but continued to

order that FCSB pay for certain of the Lindamood-Bell expenses.

FCSB filed another complaint seeking reversal of the hearing

officer’s award of expenses for the Lindamood-Bell program.           The

parents    filed   counterclaims   seeking   reversal   of   the   hearing

officer’s order finding that FCSB provided J.K. a FAPE.

     On cross-motions for summary judgment, the district court

considered whether the parents proved by a preponderance of the

evidence that the eighth-grade and tenth-grade IEPs were not

reasonably calculated to provide J.K. with non-trivial educational

benefits.   The parents argued that J.K.’s test results demonstrate

that she made great progress once she was removed from FCSB schools

and those results prove that her progress at FCSB schools was

trivial.    FCSB asserts that the test results as interpreted by the

parents’ experts fail to take into consideration any progress J.K.


                                    8
made during her seventh-grade year and any evidence to the contrary

would be mere speculation. FCSB argues that the eighth- and tenth-

grade IEPs were specifically designed to help J.K.’s reading issues

and provided J.K. a FAPE.

     On review, the district court found that the hearing officer’s

findings were regularly made and then conducted its own highly

detailed examination of the record.       The district court also noted

that the parents had the burden to prove that the challenged IEPs

did not provide J.K. with a FAPE.       FCSB’s experts all had extensive

special education experience and post-baccalaureate degrees in

special education and related fields.         The parents’ experts had

extensive practical experience in the area of reading and reading

difficulties but did not have any degrees in education, reading, or

special   education.   The   district      court   afforded   the   hearing

officer’s conclusions due weight and determined that the FCSB

experts were more credible and the parents’ experts’ opinions were

unpersuasive.

     While not opining upon the relative merits of educational

theories and methodologies, see Rowley, 458 U.S. at 206, the

district court found that the educational approach proposed in the

eighth- and tenth-grade IEPs was appropriate and would provide an

appropriate curriculum for J.K.     The district court found that the

parents’ testing evidence and expert witnesses were not persuasive

and did not establish by a preponderance of the evidence that J.K.


                                    9
made only trivial progress at FCSB.             The court concluded that FCSB

had provided J.K. with a FAPE for her eighth- and tenth-grade years

and    that     reimbursement   for     other    private    programs    would   be

inappropriate.



                                        III.

       On appeal, the parents contend that the district court erred

in granting summary judgment against them to FCSB. They argue that

FCSB failed to provide J.K. with a FAPE because her test scores

showed remarkable progress once she was removed from FCSB schools.

The parents assert that the later test scores prove that J.K.’s

progress in FCSB schools was trivial and FCSB failed to provide

J.K.       a   FAPE.   They   further    challenge    the    district    court’s

determination that FCSB’s proposed IEP for J.K.’s eighth- and

tenth-grade years satisfied the IDEA’s substantive requirements.

       After careful review of the record, the parties’ written

arguments, and the governing legal principles, we conclude that the

parents cannot overcome their burden of showing that the state

hearing officer’s factual findings were erroneous and that the

district court correctly decided the legal issues before it.*



       *
     Since we have concluded that FCSB provided J.K. a FAPE for her
eighth- and tenth-grade years, we need not reach the issue of
whether the district court erred in alternatively ruling that the
expenses for Lindamood-Bell and the Kildonan school were not
eligible for reimbursement because those programs did not
constitute appropriate placements.

                                         10
Accordingly, we affirm on the reasoning of the district court. See

Fairfax County Sch. Bd. v. Knight ex rel. Knight, No. 05-1472 (E.D.

Va. Aug. 23, 2006).

                                                          AFFIRMED




                                11